303 S.W.3d 150 (2009)
STATE of Missouri, Respondent,
v.
Michael D. COOLEY, Appellant.
No. WD 68549.
Missouri Court of Appeals, Western District.
December 15, 2009.
Rehearing Denied March 2, 2010.
Michael D. Cooley, Farmington, MO, pro se.
Chris Koster and Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Michael Cooley appeals his conviction for first-degree robbery and twelve-year prison sentence. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).